FIRST DETAILED ACTION, NON-FINAL REJECTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is a 371 national stage application of PCT application PCT/US2019/029390 filed on April 26, 2019.
Claims 1-15 are pending in the case and are all rejected. Claims 1, 10, and 13 are independent claims. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections – 35 USC § 101, Subject Matter Eligibility

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10 and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites a non-transitory computer readable storage medium, which is a machine and thus statutory category of invention.

The limitation of generating haptics metadata  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of generating haptics metadata. For example, “generating” in the context of this claim encompasses the observation of the spatial audio associated with the digital environment
The limitation of encoding the spatial audio with the haptics metadata as drafted, is a process that, under its broadest reasonable interpretation, also covers performance of the limitation in the mind as well. Encoding information is a mental process akin to translating from one form to another.
At Step 2A, Prong Two, (the inventive concept) a consideration is made as to determining whether a claim as a whole integrates a judicial exception into a practical application or recites significantly more than a judicial exception. The inquiry is as to whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Here, the limitations invokes computers or other machinery merely as a tool to perform an existing process of the generating and the encoding steps as discussed above. Therefore, they do not integrate into a practical application or recites significantly more than a judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 7-8 and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Heubel et al. (“Heubel”), US Patent Application Publication 2018/0227063, published on August 9, 2018 in view of Zhang et al. (“Zhang”), US Patent Application Publication 2018/0084362, published on March 22, 2018.

As to Claim 1, Heubel teaches: A non-transitory computer-readable storage medium comprising instructions (Heubel: par. 0097, a processor [722] executes instructions) that, when executed by a processing resource of a computing device, cause the processing resource to: 
generate haptics metadata using audio-haptics classification based at least in part on audio associated with a digital environment (Heubel: par. 0018, haptic metadata [110] is generated; par. 0033-34, at step [220]  the user-defined haptic effects that are associated with A/V data (i.e. classification)) ; and 
(Heubel: par.0032, a composite broadcast signal (i.e. a rendering package) has the metadata for playing the haptic effects) .
Heubel may not explicitly teach that the audio is one of spatial audio.
Zhang teaches in general concepts related to augmented performance synchronization systems and methods (Zhang: Abstract). Specifically, Zhang teaches that raw audio content is input into a system to then be filtered, extracted and then generate a haptic waveform (Zhang: par. 0027, the raw audio content [205]; par. 0029, an attenuated signal from the raw audio content may then be passed into a filtering engine [220] and other engines; par. 0030, the signal may be passed into a haptics controller [240]). This haptic waveform may be from stereophonic qualities (i.e. left and right) that may be split and processed accordingly and then output to different speakers to simulate spatial audio (Zhang: par. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Heubel device and methods by including computer instructions to have also considered the stereophonic aspects of spatial audio as taught and suggested by Zhang. Such a person would have been motivated to do so with a  reasonable expectation of success to allow for a release of the coupons in a manner that allows for an immersive experience with spatial audio qualities.

As to Claim 2, Heubel and Zhang teach the limitations of Claim 1.
Zhang further teaches: wherein the audio-haptics classification comprises applying a machine-learning model to generate the haptics metadata (Zhang: par. 0047, based on the extracted features of the waveforms, machine learning may be used to estimate the classification, which Examiner notes is in turn used to generate the metadata). 

As to Claim 3, Heubel and Zhang teach the limitations of Claim 1.
Heubel further teaches: wherein the audio-haptics classification comprises extracting features from the audio  (Heubel: par. 0032, the raw audio content [205]; par. 0029, an attenuated signal from the raw audio content may then be passed into a filtering engine [220] and other engine).

As to Claim 7, Heubel and Zhang teach the limitations of Claim 1.
Heubel further teaches: generating the haptics metadata is further based at least in part on video associated with the digital environment (Heubel: par. 0032, original video metadata of the digital environment is also included in addition to the audio).

As to Claim 8, Heubel and Zhang teach the limitations of Claim 7.
Heubel and Zhang may not explicitly teach: wherein the audio-haptics classification comprises extracting features from the video.
Zhang does teach however as noted, the extraction of waveforms for the audio information (Zhang: par. 0047, based on the extracted features of the waveforms, machine learning may be used to estimate the classification, which Examiner notes is in turn used to generate the metadata).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the Heubel-Zhang device and methods by 

As to Claim 10, it is rejected for similar reasons as Claim 1.
As to Claim 11, it is rejected for similar reasons as Claim 2

As to Claim 12, Heubel and Zhang teach the limitations of Claim 10.
Heubel further teaches: wherein the haptics signal comprises a plurality of channels, each of the plurality of channels being associated with a haptics generating device to generate haptic feedback during playback of the rendering package (Heubel: par. 0032, the raw audio and video content (different channels); par. 0029, an attenuated signal from the raw audio content may then be passed into a filtering engine [220] and other engine).

As to Claim 13, it is rejected for similar reasons as Claim 1 and 10.

B.
Claims 4, 9 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Heubel et al. (“Heubel”), US Patent Application Publication 2018/0227063, published on August 9, 2018 in view of Zhang et al. (“Zhang”), US Patent Application Publication 2018/0084362, published on March 22, 2018 and in further view of Gupta et el. (“Gupta”), US Patent Application Publication 2020/0184967, published on June 11, 2020.

As to Claim 4, Heubel and Zhang teach the limitations of Claim 3.
Heubel and Zhang may not explicitly teach: wherein the audio-haptics classification comprises classifying haptics based at least in part on the extracted features from the audio using a neural network, wherein the haptics metadata comprises the haptics.
Gupta teaches in general concepts related to detecting and understanding “wakewords.” (Gupta: Abstract). Specifically, Gupta teaches when recognizing user spoken audible commands, a neural network may be used (Gupta:, par. 0026, the wakeword detector may be built on deep neural networks or recursive neural network structures directly). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Heubel-Zhang device with computer instructions to implement the machine learning methods using the neural network as taught and suggested by Gupta. Such a person would have been motivated to do so with a  reasonable expectation of success to allow for speech processing to take place readily (Gupta: pars. 0001).

As to Claim 9, Heubel and Zhang teach the limitations of Claim 8.
Heubel and Zhang may not explicitly teach: wherein the audio-haptics classification comprises classifying haptics based at least in part on the extracted features from the video using a neural network, wherein the haptics metadata comprises the haptics.
Gupta teaches in general concepts related to detecting and understanding “wakewords.” (Gupta: Abstract). Specifically, Gupta teaches when recognizing user spoken audible commands, a neural network may be used (Gupta:, par. 0026, the wakeword detector may be built on deep neural networks or recursive neural network structures directly). 
(Gupta: pars. 0001).

As to Claim 14, it is rejected for similar reasons as Claim 4.
As to Claim 15, it is rejected for similar reasons as Claim 9.

C.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Heubel et al. (“Heubel”), US Patent Application Publication 2018/0227063, published on August 9, 2018 in view of Zhang et al. (“Zhang”), US Patent Application Publication 2018/0084362, published on March 22, 2018 and in further view of Han et el. (“Han”), US Patent Application Publication 2013/0204852, published on August 8, 2013.

As to Claim 5, Heubel and Zhang teach the limitations of Claim 1.
Heubel and Zhang may not explicitly teach: wherein the encoding applies a lossless-based encoding technique.
Han teaches in general concepts related to translating information between virtual worlds (Han: Abstract). Specifically, Han teaches that information may be encoded from one virtual (Han: par. 0058, the first virtual world [201] is encoded into a binary format). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Heubel-Zhang device with computer instructions to implement encoding as a lossless format as taught and suggested by Han. Such a person would have been motivated to do so with a  reasonable expectation of success to allow for the preservation of the fidelity of the information.
D.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Heubel et al. (“Heubel”), US Patent Application Publication 2018/0227063, published on August 9, 2018 in view of Zhang et al. (“Zhang”), US Patent Application Publication 2018/0084362, published on March 22, 2018 and in further view of Grancharov et el. (“Grancharov”), Publication WO2018/054448 A1, published on March 29, 2018.

As to Claim 6, Heubel and Zhang teach the limitations of Claim 1.
Heubel and Zhang may not explicitly teach: wherein the encoding applies a lossy-based encoding technique.
	Grancharov teaches in general concepts related to compressing haptic data for a plurality of channels (Grancharov: Abstract). Specifically, Grancharov teaches that the haptic data may be compressed in a lossy format (Grancharov: p. 2, lines 8-11, a loss encoding for each of a plurality of channels is performed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Heubel-Zhang device with computer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al., US Patent Application Publication 2017/0177085 (June 22, 2017) (discussing point of view program for haptic delivery);
Ballagas et al., US Patent Application Publication 2022/0026986 (Jan. 27, 2022 (discussing audio modification based on physiological observations, including spatial audio).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAMES T TSAI/            Examiner, Art Unit 2174